Title: From James Madison to William F. Gray, 24 August 1825
From: Madison, James
To: Gray, William F.


        
          D Sir
          Aug. 24. 1825
        
        Your favor of the 12. came safe to hand with the receipt & Books it refers to. No. 78. compleats my set of the Edinbg Revw. No. 45. for Ocr. 24 of the N.A. Revw: I return, that havg been previously recd. But I find that No. 43. & 44 for the same year are not among the recd. numbers. Be so good as to advert to this circumstance.
        I thank you for yr attention in sendg the several books with an option to retain or return them. The Memoirs of Ct. Segur I retain the others I

return; expecting the Life of Fayette thro’ another channel; not finding it convt. to go thro’ the Narrative of the Russian Expedition; and understandg that Fouchès memoirs are probably spurious.
        I thank you also for your kind offer to forward me works appearg to have merit. But as I buy Books now only as I am able to read them, & am already much in arrears as to those on hand, I will not trouble you for such as I may not occasionally point out. With friendly respects
        
          J M.
        
      